         Case 3:20-cr-02692-W Document 17 Filed 09/11/20 PageID.19 Page 1 of 1        FILED
                                                                                       SEP 1 1 2020
                               UNITED STATES DISTRICT COUR'
                             SOUTHERN DISTRICT OF CALIFORNIA                     CLERK, U.S. DISTR,
                                                                              SOUTHERN DISTRICT
                                                                              av
UNITED STATES OF AMERICA,
                                                         Case No. 3 :20-cr-02692-W

                                        Plaintiff,
                       vs.
                                                         JUDGMENT OF DISMISSAL
Jose Antonio Badillo-Gutierrez,

                                     Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:


 IX]
       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

 •     the Court has granted the motion of the Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

•      a jury has been waived, and the Court has found the defendant not guilty; or

•      the jury has returned its verdict, finding the defendant not guilty;

•      of the offense( s) as charged in the Indictment/Information:




Dated:    9/11/2020
                                                  ~~ United States Magistrate Judge
